Title: To Benjamin Franklin from Charles-Eléonor Dufriche de Valazé: Résumé, 3 March 1784
From: Dufriche de Valazé, Charles-Eléonor
To: Franklin, Benjamin


⟨Paris, Hôtel d’Orléans, March 3, 1784, in French: I have one more thing to tell you, not wanting to take more of your time in person. I had the honor of giving you two copies of Loix

pénales; you accepted one, and promised to send the other to Congress. That book alone will not achieve its aim: it calls for a new penal system, but does not specify the manner of implementing it. I have a manuscript prepared on that subject, which I have given to the king’s brother. I beg you to offer a copy on my behalf to Congress. Though my plan is designed for France, it could easily be adapted for other countries, and I seek your advice on making it suitable for America. The balloon experiment conducted yesterday by M. Blanchard leaves no doubt that one might be able to navigate by using different air currents found at different heights of the atmosphere.⟩
